ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s amendments filed 21 April 2022 incorporating previously indicated allowable subject matter into the independent claims is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven W. Benintendi (Reg. No. 56,297) on 19 May 2022.

The application has been amended as follows: 
In the claims:
In claim 1, lines 14-15, “wherein at least a portion of the restraining member has an arcuate form that substantially matches a curvature of the locking element,” has been deleted.
In claim 1, 4th line from bottom, “shape” has been changed to --curvature--.
In claim 1, 2nd line from bottom, the comma has been deleted.

	In claim 2, line 2, “in, or parallel to,” has been changed to --parallel to--.

In clam 8, lines 4-5, “and wherein the restraining member teeth project radially inward from the restraining member,” has been deleted.
In claim 8, last two lines, “and wherein the apparatus is configured in the restraining position to mesh the respective sets of teeth together” has been changed to --and wherein the teeth of the restraining member mesh with the teeth of the locking element in the restraining position--.

In claim 9, line 2, “are” has been changed to --is--.

In claim 10, line 2, the comma has been changed to --in the non-restraining position--.
In claim 10, line 3, --in the non-restraining position-- has been added after “element”.

In claim 11, lines 1-2, “respective engagement formations” has been changed to --restraining member and locking element engagement formations--.
 
Claim 12 has been replaced as follows:
--The apparatus according to Claim 1, comprising at least three of the locking element engagement formations and at least three of the teeth.--

In claim 13, line 1, “number” has been changed to --numbers--.

In claim 15, 5th line from bottom, the first comma has been changed to --in the non-restraining position--.
In claim 15, 5th line from bottom, --in the non-restraining position-- has been added after “element” (2nd instance).

In claim 17, last two lines, “and wherein the apparatus is configured in the restraining position to mesh the respective sets of teeth together” has been changed to --and wherein the teeth of the restraining member mesh with the teeth of the locking element in the restraining position--.

In claim 18, line 2, “in, or parallel to,” has been changed to --parallel to--.

In claim 20, line 2, “are” has been changed to --is--.

In claim 21, lines 1-2, “respective engagement formations” has been changed to --restraining member and locking element engagement formations--.

Claim 22 has been replaced as follows:
--The apparatus according to Claim 17, comprising at least three of the locking element engagement formations and at least three of the restraining member engagement formations.--

In claim 23, line 1, “number” has been changed to --numbers--.

The above changes to the claims have been made for reasons described in the accompanying interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745